Citation Nr: 0724606	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an increased initial disability rating in 
excess of 50 percent for post-traumatic stress disorder.

4.  Entitlement to an initial compensable disability rating 
for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of service connection for hypertension and for 
left ear hearing loss are addressed in the Remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's post-traumatic stress disorder (PTSD) has been 
manifested by anxiety, restricted affect, depressed and 
anxious mood, intrusive thoughts, some impairment of short 
term memory, some psychomotor agitation (twitching), sleep 
disturbance, and hypervigilance.  The evidence also shows 
that the veteran has been fully oriented and exhibiting good 
eye contact, normal speech, goal-directed thought process, 
with no evidence of audio or visual hallucinations, and no 
homicidal or suicidal ideations.

2.  The veteran's service-connected impotence does not 
result in deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for an initial compensable evaluation for 
impotence have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim 
relating to impotence, the RO's letter, dated in February 
2003, advised him of the foregoing elements of the notice 
requirements.  Following the RO's initial adjudication which 
granted service connection for PTSD, the RO sent a letter, 
dated in March 2005, which notified the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claims informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 


The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran has been provided all necessary 
medical examinations during the course of this appeal.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

A. PTSD

In a September 2003 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 10 percent, effective from September 2003.  See 
38 C.F.R. § 3.400 (2006).  The veteran subsequently filed a 
timely appeal of this decision seeking a higher initial 
disability rating.  

In January 2005, the RO issued a rating decision which 
granted an increased initial disability evaluation of 50 
percent, effective from September 2003.  The veteran 
subsequently noted his ongoing disagreement with this initial 
evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

The Board finds that the objective medical evidence of record 
does not support an initial evaluation in excess of 50 
percent.  The VA examination for PTSD, performed in December 
2004, noted a GAF score of 50, which indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV at 46-47.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD 
warrant no more than a 50 percent evaluation.  A treatment 
report, dated in May 2003, noted the veteran's complaints of 
being tired and depressed.  Mental status examination 
revealed him to be alert and oriented.  His speech was 
normal, and affect restricted.  His mood was depressed and 
his thought process was linear.  His memory and knowledge 
were intact, and his insight and judgment were fair.  The 
report concluded with a diagnosis of PTSD.  

The VA examination for PTSD conducted in December 2004, noted 
the veteran's complaints of anxiety, depression, nervousness, 
social isolation, and difficulty sleeping.  The veteran also 
report having thoughts about suicide without intent.  
Finally, he indicated that he has not worked since July 2002 
due to his physical and mental health.  Mental status 
examination revealed him to be alert and fully oriented.  He 
maintained good eye contact, was cooperative, and his speech 
was normal and clear.  His thought process was goal-directed, 
and he was noted to be without any auditory or visual 
hallucinations.  There were also no signs of suicidal or 
homicidal ideation.  He displayed some psychiatric agitation 
(twitching), and his personal hygiene was poor.  He exhibited 
no inappropriate behavior.  He had some problems with short 
term memory, had no history of panic attacks, and displayed 
no ritualistic behavior.  The report concluded with a 
diagnosis of PTSD, and listed a GAF score of 50.  

A November 2004 treatment report noted impairments in his 
concentration and thought process due to his persistent, 
intrusive thoughts about his service in Vietnam.  A treatment 
report dated in February 2006, noted the veteran's complaints 
of anxiety.  The report stated that the veteran was not a 
danger to himself or others.  Mental status examination 
revealed that his affect was full and attitude was 
cooperative.  The report concluded with diagnoses of PTSD and 
movement disorder.

The evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating, 70 percent, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence that the veteran has thought about suicide, 
there is no showing that he has ever shown such intent.  
There is no showing of obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; or 
spatial disorientation.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to September 2003.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Impotence

The veteran is seeking an initial compensable disability 
rating for impotence.  Service connection was granted by the 
RO for this condition, secondary to the veteran's service-
connected diabetes mellitus, type II.

The veteran's impotence is currently rated as noncompensable 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006).  
Where the schedule does not provide a zero evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, 
a 20 percent disability rating will be assigned when there 
is deformity of the penis with loss of erectile power.  

In his statements filed in support of his claim, the veteran 
has indicated that his service-connected diabetes mellitus, 
type II, caused him to have a loss of erectile power.  The 
medical evidence supports this contention, and VA has 
recognized this fact by granting service connection for 
impotence.  However, in order to receive a compensable 
rating for this service-connected disorder, penile deformity 
must be shown by the evidence of record.  Despite reviewing 
all of the medical evidence of record, penile deformity has 
not been shown.  

The veteran's treatment records, and VA examination reports, 
are silent as to any penile deformity.  Consequently, the 
Board must conclude that the disability is properly 
evaluated as noncompensably disabling under the schedular 
criteria.  Moreover, there are no identifiable periods of 
time, since the effective date of service connection, during 
which this condition has been shown to be compensably 
disabling, and thus higher "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this regard, it is important to note that as a result of 
the veteran's service-connected impotence, special monthly 
compensation for loss of use of a creative organ has been 
established.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350(a) (2006).  However, the veteran does not meet the 
criteria for a compensable rating under Diagnostic Code 
7522. 


Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the medical 
evidence does not show penile deformity, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

An initial compensable evaluation for impotence is denied.


REMAND

A.  Hypertension

The veteran claims that he developed hypertension during his 
military service.  In the alternative, he contends that his 
current hypertension was caused or aggravated by his service-
connected diabetes mellitus, type II and/or PTSD.  
Accordingly, the veteran should be provided with the 
appropriate examination for the purpose of obtaining a 
medical nexus opinion as to whether his hypertension is 
related to service, or in the alternative, whether his 
service-connected PTSD or diabetes mellitus, type II, caused 
or aggravates this disorder.

B.  Left Ear Hearing Loss

The veteran contends that service connection is warranted for 
left ear hearing loss.  Specifically, on his substantive 
appeal, VA Form 9, filed in February 2005, he stated that he 
was near an ammunition dump at Camp Horn in Da Nang when it 
received rocket fire resulting in a large explosion.  He 
attributes his current left ear hearing loss to this 
inservice exposure to acoustic trauma.  

In considering the veteran's claim, the Board notes that the 
veteran served in combat, as indicated by his having been 
awarded a Combat Action Ribbon for his service in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002) 
(for combat veterans, VA accepts satisfactory lay evidence of 
service incurrence if consistent with the circumstances and 
conditions of service); 38 C.F.R. § 3.303(b).

In support of his claim, the veteran has submitted numerous 
lay statements from friends and family members noting that 
his inability to hear first manifested following his 
discharge from the service.

A post service treatment report, dated in October 2004, 
revealed a diagnosis of mild sloping to severe, bilateral 
sensorineural hearing loss.  The report also indicated that 
the veteran was being fitted for bilateral hearing aids.

In light of a current disability and the veteran's reported 
inservice acoustical trauma, the Board finds that a medical 
opinion is necessary to make a decision on this claim.  

Accordingly, the case is remanded for the following actions:

1.  The RO must again request that the 
veteran identify all sources of VA and 
non-VA medical evidence of hypertension 
and hearing loss since his discharge from 
the service.  The RO must then attempt to 
obtain copies of all identified medical 
treatment records.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any hypertension found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed hypertension is related to the 
veteran's active duty service.  The 
examiner must also state whether any 
diagnosed hypertension is due to or 
aggravated by any service-connected 
disorder, to include PTSD and diabetes 
mellitus, type II.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any hearing loss found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner must obtain a 
detailed history of the veteran's in-
service and post-service noise exposure.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any tinnitus is 
related to the veteran's period of active 
military service.  The examiner must 
specifically address the question of 
whether any degree of hearing loss began 
as a result of in-service noise exposure.  
If no disability is found, or no link to 
military service is found, such findings 
and conclusions must be affirmatively 
stated.  The rationale for the examiner's 
opinions must be set forth in detail.  
The report prepared must be typed.


4. The RO must notify the veteran that it 
is his responsibility to report for 
examination(s) and to cooperate in the 
development of his claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


